Name: 85/263/EEC: Commission Decision of 26 April 1985 amending Decision 85/228/EEC authorizing the Kingdom of the Netherlands to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe;  plant product
 Date Published: 1985-05-23

 Avis juridique important|31985D026385/263/EEC: Commission Decision of 26 April 1985 amending Decision 85/228/EEC authorizing the Kingdom of the Netherlands to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 134 , 23/05/1985 P. 0038 - 0038*****COMMISSION DECISION of 26 April 1985 amending Decision 85/228/EEC authorizing the Kingdom of the Netherlands to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC (85/263/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 85/38/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the Kingdom of the Netherlands, Whereas in the Kingdom of the Netherlands the production of field pea seed (Pisum sativum L. partim) of the type described as 'round for agricultural purposes and dry harvesting' satisfying the requirements laid down in Directive 66/401/EEC was insufficient in 1984 and is not adequate to supply the needs of that country; Whereas it is not possible to cover these needs satisfactorily by the use of certified seed from other Member States, or even from non-member countries, satisfying all the requirements laid down in the said Directive; Whereas, by its Decision 85/228/EEC of 1 April 1985 (3), the Commission authorized the Kingdom of the Netherlands temporarily to permit the marketing of seed of the abovementioned species of a category subject to less stringent requirements; Whereas it appears that such authorization is not sufficient to cover the requirements of the Kingdom of the Netherlands; Whereas the Kingdom of the Netherlands should therefore be authorized temporarily to admit an additional quantity of seed of the abovementioned species of a category subject to less stringent requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 85/228/EEC is hereby amended as follows: 1. In Article 1, the quantity '950 tonnes' is replaced by '1 450 tonnes'. 2. In Article 2, the quantity '950 tonnes' is replaced by '1 450 tonnes'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 April 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 16, 19. 1. 1985, p. 41. (3) OJ No L 104, 16. 4. 1985, p. 19.